Citation Nr: 1048204	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  05-28 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
migraine headaches.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 
1992.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted the Veteran's 
claim of entitlement to service connection for migraine headaches 
and assigned the same an initial noncompensable disability 
rating, effective May 24, 1999.

In February 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in St. Petersburg, Florida.  
A transcript of the hearing has been associated with the claims 
file. 

In March 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

The issue of entitlement to a TDIU, addressed in the REMAND 
portion of the decision below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since May 24, 1999, the effective date of service connection, the 
Veteran's migraine headaches have been manifested by at least 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 
(DC) 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial compensable 
disability rating for migraine headaches arises from his 
disagreement with the initial evaluation assigned following the 
grant of service connection.  Once service connection is granted, 
the claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA 
examinations in June 2003, January 2008, and June 2009.  The 
Veteran has not indicated that he was seen regarding his migraine 
headaches by any provider or at any time other than the treatment 
reflected in the current records on file.  Therefore, all 
identified, authorized, and available post-service treatment 
records available and relevant to the issue on appeal have been 
requested or obtained.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial 
compliance with its March 2009 remand directives.  The Board 
notes that the U.S. Court of Appeals for Veterans Claims (Court) 
has recently held that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall (Stegall v. West, 11 Vet. App. 
268) violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
AMC obtained and associated with the Veteran's claims file his VA 
vocational rehabilitation folder and recent VA treatment records, 
and afforded him an additional VA examination.  The AMC later 
issued a Supplemental Statement of the Case in June 2010.  Thus, 
the Board finds that the AMC substantially complied with the 
mandates of its remand.  See Stegall, supra, (finding that a 
remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the claim 
based on the evidence that is of record consistent with 38 C.F.R. 
§ 3.655 (2010).

Increased Disability Rating

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have been 
more severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

By a November 2004 rating decision, the Veteran's migraine 
headaches were service-connected and initially rated as 
noncompensably disabling under DC 8100, effective May 24, 1999.  
DC 8100 is deemed by the Board to be the most appropriate rating 
criteria in this case, primarily because it pertains specifically 
to the disability at issue, migraine headaches.  The Veteran has 
not asked that an alternative diagnostic code be employed, and 
the Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate.  
DC 8100, contemplating migraines, provides that headaches with 
characteristic prostrating attacks averaging one in two months 
over the last several months warrant a 10 percent rating.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months warrant a 30 percent rating.  A maximum 50 percent rating 
is warranted for migraine headaches with very frequent completely 
prostrating and prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2010).

The Board now turns to the evidence of record.  

In an undated statement, the Veteran reported that when he had 
migraine headaches, he didn't just jump up and drive to the 
doctor.  He reported that he went to a quiet and dark place, 
curled up in the fetal position, and tapped his head against 
something in an effort to feel pain anywhere other than the point 
of the headache.  The Veteran reported that he vomited and felt 
weak and sensitive to every one of his senses.  The Veteran 
reported that he couldn't tolerate prescription medication 
because he became sick.  

By his May 1999 claim of entitlement to service connection for 
migraine headaches, the Veteran reported that he experienced 
severe migraine headaches two-to-four times each week.  He 
reported that his severe migraine headaches caused vomiting and 
during at least one occasion, he became incapacitated.  He 
reported that he was prescribed medication by VA.

In a statement dated in August 2002, the Veteran reported that 
his headaches were severe enough to induce vomiting.  

On VA examination in June 2003, the Veteran reported that he 
experienced recurrent, severe, throbbing headaches, during which 
he was sensitive to light, noise, and odors, with occasional 
vomiting and without clear precipitating factors. The placed the 
frequency and duration of his headaches at eight hours to one and 
one-half days long, two-to-six times each month, with an average 
of three times each month.  The Veteran reported that during the 
day following his migraine headaches, he felt washed out and 
listless.  The examiner noted that the Veteran was seen by the VA 
neurology department in 1995 and then was lost to follow up.  The 
Veteran reported that he recalled being placed on a type of 
prescription medication during one acute headache, but was unable 
to keep it down.  The Veteran reported that he did not recall if 
such medication was effective or not.

In June 2003, neurological evaluation was unremarkable.  The 
examiner opined that the Veteran had recurrent episodes of 
migraine which were incapacitating for several days of the month.  
The examiner noted that there were a number of prescription 
medications and it did not appear that the Veteran had an 
adequate trial of the same.  The examiner noted that there was 
very little clinical information regarding the Veteran's history 
of migraine headaches, and that most of his clinical information 
involved other health problems.  

VA treatment records dated in June 2003 indicate that the Veteran 
complained of migraine headaches, four-to-six times monthly, with 
nausea and weakness.  

In a statement dated in January 2004, the Veteran reported that 
during a migraine headache he experienced left eye blindness, 
weakness, vomiting, and sensitivity to smell, light, and sound.  
He reported that during a migraine headache, he could not carry 
on a conversation.  Attached to the statement was a chart, dated 
from December 2003 to December 2004, indicating the times during 
which he experienced migraine headaches.  Such indicates that the 
Veteran reported migraine headaches, unrelieved by any action, 
for six days during December, nine days during January, six days 
during February, March, and April, four days during May, eight 
days during June, four days during July, five days during August 
and September, ten days during October, and four days during 
November and December.  The Veteran reported that he missed 
approximately 30 days from work, resulting in economic hardship.

A statement from one of the Veteran's friends, dated in January 
2005, indicates that the Veteran was unable to plan vacations 
because the majority of his vacation time was used for his 
recurring headaches.  The friend reported that the Veteran had to 
cancel attending events or family outings and had unacceptable 
stamina.  The friend reported that the Veteran's headaches 
required him to rest in a cool, dark room, without smells, light, 
sound, food, or physical contact.  The friend reported that the 
Veteran was unable to drive a motor vehicle and exhibited 
incoherent speech during a headache.   

VA psychiatric treatment records dated in July 2007 and VA 
treatment records for conditions unrelated to the Veteran's 
migraine headaches dated in August 2007 indicate that the Veteran 
reported a history of migraine headaches.  

In a statement dated in May 2008, the Veteran reported that he 
gave up his life-time love of caffeine and delightful sampling of 
wine in an attempt to relieve his migraine headaches.  He 
reported that he most recently removed himself from a lifetime 
career in which he stood out and achieved notoriety and 
outstanding financial success due to the fumes, excessive noise, 
and stress.  He reported that he was still consumed by severe 
chronic prostrating attacks that tended to place him in a point 
of dementia.  

Attached to the Veteran's May 2008 statement was an updated chart 
indicating the times in the years 2005, 2006, 2007, and 2008, 
during which he experienced migraine headaches.  Such indicates 
that the Veteran reported migraine headaches, mostly occurring 
during work on his home, studying, or attending school, for two 
days during January and February, three days during March, two 
days during April, May, June, and July, three days during August, 
and two days during September, October, November, and December 
2005.  In 2006, the Veteran reported such as occurring for three 
days during January, two days during February, March, April, May, 
June, and July, one day during August, and two days during 
September, October, November, and December.  In 2007, such 
occurred for two days during January, February, March, April, 
May, and June, three days during July, and two days during 
August, September, October, November, and December.  In 2008, 
such occurred for two days during January and February, three 
days during March, two days during April, and one day during May. 

On VA examination in January 2008, the Veteran reported that the 
only medication he took on a regular basis was for his back 
condition.  The examiner noted that the Veteran had no physician-
prescribed bed rest or incapacitation in the last 12 months.  He 
reported that the Veteran's current medical complaint did not 
interfere with his ability to be a student and that such did not 
interfere with the activities of daily living.  The Veteran 
reported that at first, his headaches, which occurred three times 
each month and were accompanied by visual disturbances, feel like 
light pressure, and then he became sensitive to light, felt weak, 
and then he just wanted to go into a room and be left alone.  The 
Veteran reported that while he could not determine any 
precipitating or aggravating factors, his headaches seemed to 
occur more frequently when the weather changed.  The Veteran 
rated his headaches as a nine on a ten-point scale.  The Veteran 
reported that alleviating factors were lying, covered up, in a 
dark room, without noise or smells.  The Veteran reported that he 
was 100 percent incapacitated during a headache.  

In a statement made by the Veteran to his VA vocational 
rehabilitation contact in January 2009, the Veteran described the 
academic, psychiatric, and financial difficulties he experienced 
during his academic program.  He reported that he quit his job of 
14 years to fulfill his dream of becoming a professional pilot.  
He described his financial problems and reported that he was 
unable to obtain a release from his mental health provider in 
case such was needed for his flight physical.  The Veteran 
reported that such stress caused his migraines to kick back in.  
The Veteran reported that he was unable to continue in the 
academic program and sought advice as to his next steps.

In a statement dated in January 2009, another of the Veteran's 
friends reported that he had known the Veteran since 1993.  He 
reported that Veteran had to cancel plans numerous times and that 
he had to pick up the Veteran from work due to his migraine 
headaches.  The friend reported that the Veteran sometimes spent 
the day at work suffering from migraine headaches.  The friend 
reported that he was aware of the Veteran's financial cost of 
missing work due to migraines and that the migraines played a big 
part in his decision to leave his job of 13 years.  He reported 
that he knew that the Veteran had severe migraines many times 
each month for a long time, but that such had improved since he 
left his job.  The friend estimated that the Veteran experienced 
approximately two migraine headaches each month, but that he had 
an outbreak in January 2009 and experienced four migraine 
headaches in 20 days.  He reported that the Veteran's outbreak 
was probably due to weather and a new school.

In a statement dated in February 2009, another of the Veteran's 
friends reported that he had known the Veteran since 1995, as a 
co-worker and as a friend.  He reported that the Veteran had 
always been plagued with migraines.  The friend reported that the 
Veteran would usually work through his migraines, but that on 
some days such were so severe that he had to call in sick.  

In a statement received in April 2009, another of the Veteran's 
friends reported that the Veteran didn't go to some social 
outings due to his headaches and that he quit his job due to his 
headaches.
 
In a statement received in April 2009, another of the Veteran's 
friends reported that the Veteran had suffered from debilitating 
migraines that interfered with his home life and his career.

At the time of the Veteran's February 2009 Board hearing, he 
reported that the prescription medication given to him by VA did 
not alleviate his migraine headaches.  He reported that he 
explained such to his treatment provider and learned that such 
was normal.  He reported that the prescription medication he took 
for a psychiatric condition didn't mix well with migraine 
medication.  He reported that Dr. H. told him that he had done 
all he could.  He reported that he quit his job in approximately 
August 2008 and that the VA vocational rehabilitation program 
removed him from his studies because of his headaches.  He 
reported that his migraine headaches occurred once or twice each 
month and lasted for 15-17 hours, or up to one and one-half days.  
He reported that he attempted to use a large tarp to cover his 
mobile home in order to block out the sunlight during a migraine 
headache, but that his landlady told him to remove it.   

On VA examination in June 2009, the Veteran reported that he had 
been incapacitated once or twice each month for five hours up to 
two days with migraine headaches.  He reported that he didn't 
bother going to the doctor because medications didn't work.  He 
reported no impediment to his activities of daily living, but 
reported that he was unable to work due to his severe migraine 
headaches.  He reported that his migraine headaches were 
unilateral, with unilateral near-blindness and vomiting.  He 
reported that, during a migraine headache, he was able to shower 
and protect himself from harm, but that he was not able to think 
clearly enough to hold a conversation.  He reported that after he 
stopped working, he eliminated caffeine, wine, and cheese from 
his diet.  He reported that such helped his migraine headaches, 
but also reported that he didn't know if such reduction was due 
to the reduction in stress.  He reported that he experienced one 
or two days of generalized weakness following a migraine 
headache, and that the best treatment was a darkened room.  

Physical examination in June 2009 was unremarkable.  The examiner 
noted that current medial expertise did not include a measurement 
for diagnosis or severity of migraine cephalgia, and that current 
diagnoses were based solely on subjective history.  The examiner 
opined that the Veteran's weekly headaches didn't appear to 
correlate with his episodes of recurrent, acute sinusitis.  

In a statement dated in September 2009, the Veteran reported that 
while the examiner, during his June 2009 VA examination, asked if 
he could run out of his house during a fire and thus protect 
himself from harm, the Veteran only reported that he believed 
that human instinct would provide as such.  The Veteran reported 
that in doing so, he would vomit.  

The Board notes here, prior to a discussion of the applicable 
diagnostic criteria, that the Veteran's claim of entitlement to 
an initial compensable disability rating for migraine headaches 
has been denied on the basis that the medical evidence of record 
did not support such.  Specifically, the RO determined that there 
was no medical evidence that the Veteran experienced migraine 
headaches with characteristic prostrating attacks averaging one 
in two months over the last several months, the requirement for a 
compensable disability ratring.  In this regard, the Veteran, 
over the course of the appellate period, has maintained that he 
did not obtain medical treatment at the time of his migraine 
headaches.  He reported that trials of prescription medication 
did not alleviate his migraine headaches.  At the time of his 
February 2009 Board hearing, he asserted that he was told that 
there was nothing more to be done.  The Veteran asserted that 
during a migraine headache, one does not jump up and run to the 
doctor, one finds a dark and quiet place in which to lie down and 
wait for the migraine headache to pass.  The Board finds such 
assertion to be a reasonable explanation as to why the Veteran's 
treatment records do not reflect the reported frequency of his 
migraine headaches.  

Further, the Veteran is competent to report symptoms, including 
his description of his migraine headaches, because this requires 
only personal knowledge, not medical expertise, as it comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  
While a treatment provider has not described the Veteran's 
migraine headaches as prostrating, in part due to the fact that 
the Veteran did not seek treatment at the time of his migraine 
headaches, it is significant that at the time of the Veteran's 
June 2003 VA examination, the examiner opined that the Veteran 
had recurrent episodes of migraine which were incapacitating for 
several days of the month.  It is also significant that, at the 
time of the Veteran's June 2009 VA examination, the examiner 
noted that there was not a measurement for diagnosis or severity 
of migraine cephalgia.  

The Veteran has described his migraine headaches as headaches 
requiring him to lie down in a dark, quiet, and odor-free room.  
The Veteran has reported that his migraine headaches cause him to 
have difficulty speaking coherently and occasionally vomit, and 
leave him weak.  There is no evidence that the Veteran is not 
credible with regard to his description of his migraine 
headaches.  Based on the foregoing, the Board finds that there is 
competent and credible lay evidence, and thus probative evidence, 
regarding the frequency and severity of the Veteran's migraine 
headaches.   

The Board now turns to the applicable diagnostic criteria.  

To be entitled to the minimum 10 percent disability rating under 
DC 8100, the Veteran's migraine headaches must be manifested by 
characteristic prostrating attacks averaging one in two months 
over the last several months.  As discussed above, the Board 
finds there to be probative evidence of prostrating migraine 
headaches.  Also, there is probative evidence that the Veteran 
experiences migraine headaches more often than one in two months 
over the last several months.  Thus, the criteria for a minimum 
10 percent disability rating have been met.  38 C.F.R.     § 
4.124a, DC 8100.  However, as the Veteran's migraine headaches 
occur more frequently than one in two months, the Board will 
consider if the Veteran's migraine headaches warrant a disability 
rating in excess of 10 percent.

To be entitled to a 30 percent disability rating under DC 8100, 
the Veteran's migraine headaches with characteristic prostrating 
attacks must occur on an average of once a month over the last 
several months.  In this case, there is probative evidence that 
the Veteran experiences prostrating migraine headaches.  During 
the appellate period, he has reported that such migraine 
headaches occur anywhere from one to ten times each month.  The 
Board notes that the Veteran reported that he experienced 
migraine headaches during nine days in January 2004, eight days 
in June 2004, and ten days in October 2004.  As the evidence 
indicates that during most months during the balance of the 11-
year appellate period, the Veteran reported less frequent 
migraine headaches, the noted months in 2004 appear to be outside 
of the average.  As there is probative evidence that the Veteran 
experiences migraine headaches with characteristic prostrating 
attacks, on average, at least once a month over the last several 
months, the Veteran is entitled to an initial 30 disability 
rating for migraine headaches.  38 C.F.R. § 4.124a, DC 8100.  
However, as the Veteran's migraine headaches occur, in some 
months, more frequently than an average of once each month, the 
Board will consider if the Veteran's migraine headaches warrant a 
disability rating in excess of 30 percent.

To be entitled to the maximum 50 percent disability rating under 
DC 8100, the Veteran's migraine headaches must be productive of 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  Thus, in addition 
to the requirement that the migraine headaches by very frequent 
completely prostrating and prolonged attacks, they must also be 
productive of severe economic inadaptability.  

While the evidence of record indicates that the Veteran 
experiences migraine headaches, of varying duration, on a regular 
basis, there is no evidence of record indicating that the 
Veteran's migraine headaches are productive of severe economic 
inadaptability.  The Board has considered the statements of the 
Veteran and his friends that together describe that the Veteran 
worked while experiencing migraine headaches, had to be picked up 
from work and driven home on occasion, and missed a number of 
days of work due to his migraine headaches.  The statements 
together describe that the Veteran left his long-time employment 
due to his migraine headaches.  The Veteran, at the time of his 
February 2009 Board hearing, reported that he was removed from VA 
vocational rehabilitation due to his headaches.  

However, there is no evidence currently associated with the 
claims file supporting the statements of the Veteran and his 
friends in this regard.  It is significant that even during the 
months, described above, wherein the Veteran experienced his most 
frequent migraine headaches, he was employed.  There is no 
evidence, beyond that of the Veteran's assertion, that he quit 
his job due to his migraine headaches.  Statements from the 
Veteran to his VA vocational rehabilitation contact in January 
2009 describe a number of difficulties he had with his academic 
program.  While the Veteran reported that his academic, 
financial, and psychiatric difficulties resulted in stress and an 
increase of migraine headaches, there is no evidence that the 
Veteran was removed, or could not continue, the program due to 
migraine headaches.  Also, in the same statement the Veteran 
reported that he left his long-time employment to pursue his goal 
of becoming a professional pilot.  VA treatment records dated 
during the balance of the appellate period reflecting treatment 
for psychiatric and musculoskeletal conditions indicate that the 
Veteran reported difficulty with his employment unrelated to 
migraine headaches.  

Based on the foregoing, the Board finds that there is 
inconsistency in the record, specifically, in the Veteran's 
statements as to his career and economic adaptability related to 
his migraine headaches.  There is no evidence upon which the 
Board may rely to conclude that the Veteran's migraine headaches, 
regardless of severity or frequency, are indeed productive of 
severe economic inadaptability, as is required for a maximum 50 
percent disability rating.  38 C.F.R. § 4.124a, DC 8100.

The Board notes, however, that the issue of entitlement to a 
TDIU, having been raised by the record, is remanded herein for 
development and adjudication.  Thus, while the Board is unable to 
conclude that the Veteran's migraine headaches, regardless of 
severity or frequency, are indeed productive of severe economic 
inadaptability, as is required for a maximum 50 percent 
disability rating, such does not preclude the RO or the Board 
from a future assignment of a TDIU.  

As discussed above, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  In this case, the Board acknowledges 
that the Veteran's migraine headaches, on average, occur in some 
months more frequently than once each month.  However, his 
migraine headaches are not productive of severe economic 
inadaptability.  Thus, while there is a question as to which of 
two ratings shall be applied, in this case, 30 or 50 percent, the 
disability picture does not more nearly approximate the criteria 
for the higher rating in this case and the lower rating must be 
assigned.    

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
evidence demonstrates that the Veteran's migraine headaches have 
warranted an initial 30 percent disability rating, but no more. 

Lastly, in reaching the above decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were raised 
by the appellant, as required by the holding of the Court in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including 
the provisions regarding extraschedular ratings.  The Board finds 
that the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards."  The Veteran's 
disability picture, related to his migraine headaches, is such 
that he experiences migraine headaches with vomiting, weakness, 
and sensitivity to light, sound, and odor, on a regular basis, 
but that such are not productive of economic inadaptability.  
Thus, the Veteran's disability picture is adequately contemplated 
by the diagnostic criteria warranting a 30 percent disability 
rating.  38 C.F.R. § 3.321(b)(1) (2010); see also Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008) (referral for extraschedular 
rating warranted only where level of disability is not 
contemplated by rating schedule and disability picture exhibits 
other related factors showing unusual or exceptional disability 
picture).  


ORDER

An initial disability rating of 30 percent, but no more, for 
migraine headaches is granted, subject to the laws and 
regulations governing monetary awards.


REMAND

Additional development is needed prior to further disposition of 
the claim of entitlement to a TDIU.

The Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at the 
same time that a veteran is appealing the rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
the instant case, the record reflects that the Veteran quit his 
job in approximately August 2008 and quit his VA vocational 
rehabilitation academic program in January 2009.  The Veteran has 
asserted that such is related to his migraine headaches.  Thus, 
the issue of entitlement to a TDIU is raised by the record.

The law provides that a TDIU rating may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of such service-connected disabilities.  38 C.F.R.      
§§ 3.340, 3.341, 4.16 (2010).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be determined 
without regard to the advancing age of a veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  If there is only one such service- connected 
disability, it must be ratable at 60 percent or more, and if 
there are two or more service-connected disabilities, at least 
one must be rated at 40 percent or more with a combined rating of 
70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A finding of total disability is 
appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15.

The Veteran is currently service-connected for:  lumbosacral 
strain, rated as 20 percent disabling; right-shoulder 
acromioclavicular degenerative joint disease (dominant); 
residuals, right wrist injury with fibrositis; left ankle injury; 
tinnitus; sinusitis; and left knee condition, each rated as 10 
percent disabling; and cervical strain; bronchial asthma; left-
ear hearing loss; residuals, fracture, small right toe; each 
rated as noncompensably disabling.  By the decision herein, the 
Veteran's migraine headaches have been rated as 30 percent 
disabling.

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R.     § 3.159(c) (2010).  
Thus, the Board finds that this matter must be remanded to afford 
the Veteran a VA examination, the report of which must address 
the impact of his service-connected disabilities on his 
employability.  See 38 U.S.C.A.             § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative all notice required by the 
VCAA, specifically, notice of the evidence 
required to substantiate the raised claim 
of entitlement to a TDIU.
2.  Schedule the Veteran for a VA 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
his employability.  The examiner should 
opine as to whether the Veteran's service-
connected disabilities, without 
consideration of any non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.

The claims file, including his vocational 
rehabilitation folder, should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should note 
such review.  A complete rationale should 
be provided for all opinions given.  The 
opinions should be based on examination 
findings, historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

3.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented. 

4.  Then, after ensuring any other 
necessary development has been completed; 
adjudicate the Veteran's claim of 
entitlement to a TDIU.  If the decision is 
adverse to the Veteran, issue a 
supplemental statement of the case to the 
Veteran and his representative and allow 
the appropriate time for response.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


